Case 1:18-cr-00041-DLC Document 455 Filed 12/31/19 Page 1 of 1

KENNETH A. PAUL
ATTORNEY AT LAW

140 Broapway - Sutre 4610
New Yorr, N.Y, 10005
TELEPHONE: (212) 587-8000
Fax: {212) 858-7760

kpaul@kennethpaulesq.com

Via ECF

Honorabie Denise L. Cote
United States District Court
Southern District of New York

   

AERA me sale Leterme ae

500 Pear! Street
New York, New York 10007 lL
b
Re: United States v.Toshnelle Foster
18 Cr. 41 (DLC)
Dear Judge Cote:

I represent Mr. Toshnelle Foster in the above-referenced matter, Mr.
Foster is scheduled to be sentenced on January 10, 2020. I write the Court to
request an extension of time to file my sentencing submission on behalf of my client.

On December 24, 2019, I submitted a request to the Court for a short
adjournment of Mr. Foster’s sentencing date due to his insisting on discussing with
me several issues he wanted resolved before my submission and his sentencing
date. Since I was out of town during the holidays, I was unable to visit with him and
consequently requested an adjournment. On December 30, 2019, the Court denied
this request.

] am respectfully requesting an extension of time and permission to
file my sentencing submission by this Thursday, January 2, 2010. Such an extension
would allow me the opportunity to visit with my client and it would not require any
change in the Court’s present scheduling since the government has already
submitted their sentencing submission.

Thank you for your consideration.

6, aed . Respectfully, —
mallee AE, el
Vr 8/2 6 Kenneth A. Paul a
i

Cc: | AUSA Christopher J. Clore

 
